ON MOTION FOR REHEARING
It appears from appellant’s extended motion for rehearing, supplemental argument and various briefs that we failed to properly communicate our holdings in our original opinion. We are accused, and perhaps with some justification, for making statements which indicated we were drawing a distinction between the vice-principal and appellee. It is very difficult for this writer to formulate an opinion in a case with close questions and verbose briefs on the part of the complaining party without making some obiter dicta statements. In studying other opinions it is obvious that the fault is not uncommon at all levels of both the state and federal judiciary. We clearly held that Kegans is a vice-principal under the facts of this case. If any statements we made, which were necessary to the conclusions reached, may be interpreted as holding his conduct was not that of the appellee, we disavow such statements with the exception of our application of Texas Co. v. Mills, supra, to our case.
We are first taken to task for the citation and application of the Waring case to our own. Since both appellants were admittedly engaged in ranch work and since appellant agrees with our vice-principal holding his complaint could only be applicable to our statement concerning assumption of risk. We still hold when appellant accepted employment as an experienced cowboy on a large ranch such as appellees (which breeds and trains its own cowhorses) he assumed the risk that in a remuda of fifty horses there would be some young, high-spirited horses such as Cinnamon that would buck on occasions, just as the appellant in the Waring case accepted the risks incident to flanking calves when he accepted employment as a cowboy. This assumption is further compelled by the fact that appellant was assigned for his regular work three broncs in addition to his mount of nine using horses, thus indicating the responsibilities of the cowboys to train and ride broncs.
On Page 24 of his motion for rehearing appellant infers that we held Cinnamon was one of the three broncs assigned Buck to ride. Obviously, counsel has not very carefully read our opinion. We clearly stated that appellant “testified in effect that to the best of his memory, when he went to work the ranch gave him a mount of nine using horses and three broncos,” and that Cinnamon was one of the using horses. His exact words were, “ * * * he gave me three broncos, and nine using horses, for regular work” and then stated Cinnamon was not one of the broncos.
As in his numerous other briefs, appellant quotes extensively from Robb v. Gilmore, supra, the only Texas horse case cited concerning negligence in furnishing Cinnamon. The facts are so completely different as to furnish no guide in our case except as to some general rules of law. The mare responsible for the injury in that case had a diseased condition in her shoulder called a fistula that had required serious surgery and which left her without free movement in her shoulder muscles, causing her to stumble consistently while being ridden. On the contrary, Cinnamon was a strong, healthy, able-bodied *206horse with no physical defect of any type, so far as this record shows.
After stating in Robb v. Gilmore that a master’s duty in furnishing a horse or other animate thing to a servant for doing the master’s work stands upon the same basis as furnishing tools or other inanimate instrumentalities, the court then held the master “is bound by what he actually knew or by the exercise of reasonable diligence might have known.” We think it is significant that in Robb v. Gilmore the court also held:
“The master is bound to use reasonable diligence to furnish a safe animal, and he is bound by what he actually knew or by the exercise of reasonable diligence might have known. Marks v. Columbia County Lumber Co., 77 Or. 22, 149 P. 1041.
“ ‘To hold a master responsible, a servant must show that the appliances and instrumentalities furnished were defective. A defect cannot he inferred from the mere fact of an injury. There must he some substantive proof of the negligence. Knowledge of the defect or some omission of duty in regard to it must be shown.’ Looney v. Metropolitan R. Co., 200 U.S. 480, 26 S.Ct. 303, 305, 50 L.Ed. 564. 'Neither the existence of a legal duty nor a breach thereof can be presumed, but must be proved.’ Railway Express Agency v. Robinson, Tex.Civ.App., 162 S.W.2d 984, 987.” (Emphases added).
With respect to the furnishing of Cinnamon, compliance by appellant with the rules of law just quoted in the last paragraph are wholly lacking in the record. There is just no substantive proof of negligence concerning Cinnamon with respect to the type ranching operation under which Buck accepted employment, nor is there a showing of an omission of duty in regard to discovering the characteristics of the horse.
The courts do not hold that more than reasonable diligence must be exercised by the master in furnishing a safe animal, but reasonable diligence. Kegans testified “ * * * I have seen them ride him out there every few days” and that if a horse is bad they dispose of him. We know of no better method to exercise diligence in determining dangerous propensities in a cowhorse than to see him at work every few days. We recognized in our original opinion that an appellate court must view the evidence in the light most favorable to the losing party but this rule does not preclude the requirement that the one seeking recovery must prove a cause of action. There is just no proof here that Cinnamon was not a sound, healthy horse or that he had ever shown dangerous propensities-Buck had ridden him once before the occasion in question without incident and admitted he never heard of him pitching with anyone.
In addition to his reliance upon Robb v. Gilmore, supra, which in our opinion does not militate against our findings and conclusions, but supports them, appellant, as part of his motion for rehearing, urges Williams v. Hofer, 30 Wash.2d 253, 191 P.2d 306, and Padilla v. Winsor, 67 N.M. 267, 354 P.2d 740. Both are easily distinguishable from our case. In the former the claimant was a fifty-seven year old man hired principally to do farm work. The horse responsible for his injury had been purchased at a public auction. The owner without actually having any knowledge of the horse or the former owner assured the employee the horse was “broken to ridewhereas, in our case Kegans had known Cinnamon since he was foaled and there is not any evidence that he knew of any dangerous propensities in the horse, though he had seen him ridden every few days. The facts in Williams v. Hofer are just so different to the facts in our case as to furnish no authority for appellant’s contentions.
In the Padilla case the employee was fifty-three years of age. The horse re*207sponsible for the injury had thrown the employer at least once before he told the employee the horse was gentle. We have no testimony of any such knowledge on the part of appellee or Kegans in our case. Additionally, that ranch was a two-horse operation in the Padilla case and the owner told the employee he had two horses on the ranch and they were gentle. In our case the ranch was a fifty-horse operation that bred, raised and had the horses trained by the cowboys. This is evidenced by the fact that Buck was assigned three broncs for his regular work in addition to six using horses.
Now, to the easy-stop bridle. It is without contradiction that Buck understood as part of his contract of employment that he was to furnish all his riding gear, which included a bridle and bronc hacka-more. There is no probative evidence that Kegans ever required any cowboy to use his individual easy-stop bridle or hackamore, and it is without contradiction that on the occasion in question he merely mentioned to Buck that the hackamore was the one the other cowboys had been using on Cinnamon and asked him if he wanted it. Buck then requested the use of it. There is not any probative evidence that he was ordered to use it; required to use it, or, in our opinion, even encouraged to use it. Kegans simply made the suggestion that other cowboys had used it on the horse and it seemed to work well. So far as this record is concerned, the decision was left to Buck, and he requested the right to use it and examined it before he put it on the horse. Additionally, foreseeability is completely lacking. The same hackamore had been used on the horse by the other cowboys without incident. There is no reason to believe that the vice-principal could have foreseen that an experienced cowboy such as Buck would lose one rein nor could have foreseen that the very hackamore with which Cinnamon had been ridden many times before would break on the occasion in question.
The record in this case has been diligently reviewed, the testimony (including appellant’s many admissions against interest) carefully weighed, and the rules of law, such as there are applicable to this particular case, carefully studied. All legal inferences required have been indulged in favor of appellant. Still, we are unable to find from the facts of this particular type ranching operation any grounds of negligence which could be a proximate cause of appellant’s very serious injuries.
The motion for rehearing is overruled.